Case 3:19-cv-06025-BJR Document 108-2 Filed 03/29/21 Page 1 of 13




                     EXHIBIT 2
        Case 3:19-cv-06025-BJR Document 108-2 Filed 03/29/21 Page 2 of 13




                                                                                                 rr
                                                                         W
                                                                        (Male
    STA                                                        'F.      20

                                               JL1CY NUMBER             LF -1853-10.e,
I
                                                    rk)LICY :DATE       January 16 r 2001

                                              BASIC AMOUNT              $500.1300




T?€t,                                 '<{:.a,€ €€                    ().1' preTtli€.€rns, as specirA
                                                                     cf."                            isitiocieeds
                        • orn(iii.

                   to                                      tlicy ma     e              wit h€,
        ipt lot
              or oiie

          this.                                                                       ler and            ,


                                                                                                                W.P. 3/1/21
                                                                                                             William Whitman
                                                                                                               Defendant's

                                                                                                                    10

                                                                                                             DEFENDANT'S
                                                                                                               EXHIBIT
                                                                                                                     10




                                     flASTe               D
                                                          . Escittpry
                                                                                              viKeptife
                                                                                  'rile ba,,,,tc]..:<la €,
    for Allrinai




                                                                                                      PLTF-WHITMAN-00000001
    Case 3:19-cv-06025-BJR Document 108-2 Filed 03/29/21 Page 3 of 13




                                        CONTENTS
                                                                                  PAGE
Policy Identification                                                                  3
Schedule of Benefits                                                                   3
Schedule of Premiums                                                                   3
Monthly Deductions                                                                     3
Schedule of Surrender Charges                                                          4
Cost of Insurance Rates and Monthly Charges                                            4
Definitions                                                                            5
Ownership                                                                              5
   Owner.                                    Change of Owner
Death Benefit and Death Benefit Options                                                6
   Death Benefit.                            Change in Basic Amount.
   Death Benefit Options.                    Change in Death Benefit Option.
Payment of Benefits                                                                    7
   Beneficiary Designation.                  Methods of Payment.
   Change of Beneficiary Designation.        Minimum Payment.
   Order of Payment on the Insured's         Basis of Computation for Payments.
     Death.                                  Additional Amounts Payable.
Premiums                                                                               9
   Payment of Premiums.                      Grace Period.
   Premium Limitations.                      Reinstatement.

Guaranteed Values                                                                      9
   Account Value.                            Cash Surrender Value.
   Monthly Deduction.                        Surrender Charge.
   Cost of Insurance.                        Withdrawals.
   Monthly Cost of Insurance Rates.          B is of Computation.
   Interest.
Policy Loan                                                                           11
     Loan.                                   Loan Interest.
    Loan Value.                              Loan Repayment.

General                                                                               11
   The Contract.                             Assignment.
   Annual Report.                            Error in Age or Sex.
   Projection of Benefits and Values.        Incontestability.
   Annual Dividends.                         Limited Death Benefit.
   Dividend Options.
The Application and any Riders and Endorsements follow page 12.




FORM 94030                                PAGE 2                                  930507



                                                                           PLTF-WHITMAN-00000002
             Case 3:19-cv-06025-BJR Document 108-2 Filed 03/29/21 Page 4 of 13


                            POL ICY        IDENTIFICATION

                Insured     WILLIAM T WHITMAN                             Age    20
                            (Male)
       Policy Number        LF-1853-4088                 Initial Basic Amount   $500,000

         Policy Date        January 16, 2001

             Issue Date     January 22, 2001




                              SCHEDULE           OF      BENEFITS
Universal Life Basic Plan:
  Death Benefit Option 1 (Basic Amount includes the Account Value)
  Basic Amount (Standard Rate Class-Male Non-Tobacco): $500,000

                              SCHEDULE           OF      PREMIUMS

The Initial Premium is $151.00.
Planned premiums are included in the schedule shown below. The payment period for the
planned premiums is 1 month starting on February 16, 2001.
A premium expense charge of 5% is deducted from each premium paid.

                           Total Premiums
Beginning:                 For Policy Year

January 16, 2001            $2,076.00
January 16, 2002             2,100.00
                              MONTHLY           DEDUCTIONS

                          The deduction date is the 16th of each month.

Maximum monthly cost of insurance rates are shown on page 4. The cost of insurance is
deductible while the policy is in force.
The monthly expense charge is $5.00.
NOTE: Insurance may terminate if premiums paid are not sufficient to continue the
      insurance.




Form 94030                                      Page 3                                     20010122


                                                                                PLTF-WHITMAN-00000003
             Case 3:19-cv-06025-BJR Document 108-2 Filed 03/29/21 Page 5 of 13



                SCHEDULE             OF    SURRENDER             CHARGES

                    Beginning                          Beginning
                 Policy Policy Surrender            Policy Policy Surrender
                  Year Month    Charge               Year Month    Charge
                       1    1        $55.00            1     12           $660.00
                       1    2        110.00            2      1            660.00
                       1    3        165.00            3      1            660.00
                       1    4        220.00            4      1            577.50
                       1    5        275.00            5      1            495.00
                       1    6        330.00            6      1            412.50
                       1    7        385.00            7      1            330.00
                       1    8        440.00            8      1            247.50
                       1    9        495.00            9      1            165.00
                       1   10        550.00           10      1             82.50
                       1   11        605.00           11      1              0.00

  COST         OF      INSURANCE            RATES          AND    MONTHLY            CHARGES
                           Maximum Monthly Cost of Insurance Rates
                                          Per $1000
(Standard Rate Class-Male Non-Tobacco)

   Age          Rate         Age          Rate       Age         Rate          Age        Rate
    20          .1585           40      .2629         60         1.4109         80        9.0119
    21          .1585           41      .2854         61         1.5430         81        9.8582
    22          .1568           42      .3097         62         1.6923         82       10.8223
    23          .1535           43      .3365         63         1.8597         83       11.9024
    24          .1501           44      .3649         64         2.0454         84       13.0775
    25          .1460           45      .3950         65         2.2459         85       14.3247
    26          .1434           46      .4277         66         2.4605         86       15.6263
    27          .1426           47      .4620         67         2.6886         87       16.9762
    28          .1418           48      .4989         68         2.9344         88       18.3754
    29          .1434           49      .5399         69         3.2068         89       19.8343
    30          .1460           50      .5852         70         3.5147         90       21.3788
    31          .1501           51      .6381         71         3.8670         91       23.0518
    32          .1560           52      .6968         72         4.2723         92       24.9371
    33          .1626           53      .7640         73         4.7329         93       27.2442
    34          .1710           54      .8380         74         5.2401         94       30.4453
    35          .1810           55      .9180         75         5.7847         95       35.4922
    36          .1935           56     1.0030         76         6.3595         96       44.5151
    37          .2077           57     1.0932         77         6.9577         97       62.8314
    38          .2236           58     1.1894         78         7.5852         98       73.0824
    39          .2420           59     1.2942         79         8.2619         99       83.3333
                                                                              & over




Form 94030                                       Page 4                                       20010122

                                                                                     PLTF-WHITMAN-00000004
             Case 3:19-cv-06025-BJR Document 108-2 Filed 03/29/21 Page 6 of 13
                                              PRINTED IN U.S.A.




                                               DEFINITIONS
                                                                                                                •




We, us, and our refer to State Farm Life Insur-             Monthly Charge Deductible. A monthly
ance Company.                                               charge for any rider is deducted as part of the
                                                            monthly deduction until the policy anniversary in
You and your refer to the Owner.                            the year shown on page 3.
Application. Includes any life insurance ap-                Officer. The president, a vice president, the
plication, any application for change in the policy,        secretary, or an istant secretary of State Farm
medical history, questionnaire, and other docu-             Life Insurance Company.
ments from you or any other person proposed for
insurance which are made a part of this policy.             Payee. On the Insured's death, the benefi-
                                                            ciaries shown in the application, unless changed.
Basic Amount. The Initial Basic Amount plus                 If you cash surrender this policy, the persons that
any increases le any decreases.                             you have named. A payee can be other than a
                                                            natural person only if we agree.
Basic Amount Minimum. On or after the poli-
cy anniversary when the Insured is age 55, the              Planned Premium. The premium amount that
B Sc Amount cannot be le than $25,000. Other-               you have chosen. This amount is shown on page 3
wise, the Basic Amount cannot be le than                    for the payment period that you have chosen.
$50,000.
                                                            Policy Date. The effective date of this policy.
Benefit Period Ends. The coverage for the
benefit extends to, but does not include, the               Policy Month, Year, or Anniversary. A policy
policy anniversary in the year shown on page 3              month, year, or anniversary is measured from the
under this heading.                                         policy date.
Deduction Date. The policy date and each
monthly anniversary of the policy date.                     Proceeds. The amounts payable on the death of
                                                            the Insured.
Dollars. Any money we pay, or which is paid to
us, must be in United States dollars.                       Rate Class. The underwriting cl of the per-
                                                            son insured. A rate cl will be determined for
Effective Date. Coverage starts on this date.               the Initial B ic Amount and each increase in the
                                                            Basic Amount.
Initial B :-:-ic Amount. The amount of coverage
on the Insured provided by the Basic Plan on the            Request. A written request signed by the per-
policy date.                                                son making the request. Such request must be
                                                            sent to and be in a form acceptable to M.
Insurance Amount. The amount of coverage
on the effective date of each rider shown on page           Rider. Any benefit, other than the Basic Plan,
3.                                                          made a part of this policy.

                                       OWNERSHIP PROVISIONS


Owner. The Owner is as named in the applica-                the Insured is alive. We have the right to request
tion, unless changed. You may exercise any policy           this policy to make the change on it. The change
provision only by request and while the Insured is          will take effect the date you sign the request, but
alive.                                                      the change will not affect any action we have
                                                            taken before we receive the request. A change of
Change of Owner. You may change the owner-                  owner does not change the beneficiary designa-
ship of this policy by sending us a request while           tion.



FORM 94030                                             PAGE 5                                            930507




                                                                                           PUT-WHITMAN-00000005
             Case 3:19-cv-06025-BJR Document 108-2 Filed 03/29/21 Page 7 of 13



               DEATH BENEFIT AND DEATH BENEFIT OPTIONS PROVISIONS

Death Benefit. The amount of death benefit is              year. The minimum amount of change is $25,000
an amount of insurance based on the death                  for an increase and $10,000 for a decrease. For
benefit option plus any insurance amounts pay-             any change in Basic Amount, we will send you a
able under any riders on the Insured and the part          revised page 3 to be placed with this policy.
of the cost of insurance for the part of the policy
month beyond the Insured's death less any loan,
accrued loan interest, and, if the Insured dies            If you request an increase, an application must be
during the grace period, the monthly deductions            completed, evidence of insurability satisfactory to
from the start of the grace period.                        us must be furnished, and there must be enough
                                                           cash surrender value to make a monthly deduc-
                                                           tion which includes the cost of insurance for the
Death Benefit Options. There are two death                 increase. No increases will be allowed after the
benefit options. If you do not choose an option, we        policy anniversary when the Insured is age 80.
will use option 2. The account value on the date of        The revised page 3 will show the amount of the
death is used in determining the amount of                 increase and its effective date.
insurance.

    Option 1. The amount of insurance will be              If you request a decrease, the Basic Amount
the greater of (1) the Basic Amount plus 95% of            remaining after the decrease cannot be less than
any premium received since the last deduction              the Basic Amount Minimum. We reserve the right
date plus interest earned on that amount of                to not accept a request for a decrease in the Basic
premium or (2) a percentage of the account value.          Amount if such decrease could result in this policy
Such percentage is based on the Insured's age at           being disqualified as a life insurance contract
the start of the current policy year.                      under any section of the United States Internal
                                                           Revenue Code, as amended from time to time.
    Option 2. The amount of insurance will be              Any decrease will first be used to reduce the most
the greater of (1) the Basic Amount plus the               recent increase. Then, the next most recent in-
account value or (2) a percentage of the account           creases will be reduced. Finally, the Initial Basic
value. Such percentage is based on the Insured's           Amount will be reduced. The revised page 3 will
age at the start of the current policy year.               show the amount of decrease and its effective
                                                           date. The decrease will take effect on the date we
          Percentage of Account slue Table                 receive the request.
   Age      Percentage         Age      Percentage
   IMO         250%             61         128%
    41         243%             62         126%            Change of Death Benefit Option. You may
    42         236%             63         124%            request a change of death benefit option once
    43         229%             64         122%            each policy year. For a change in death benefit
    44         222%             65         120%            option, we will send you a revised page 3 to be
    45         215%             66         119%
    46                           67        11              placed with this policy. The revised page will
    47         203%             68         117%            show the effective date of the change.
    48         197%              69        116%
    49         191%              70        115%
    50         185%              71        113%            If the change is to option 1, the Basic Amount will
    51         178%              72        111%            be increased by the account value on the effective
    52         171%              73        109%            date of the increase. We reserve the right to not
    53         164%              74        107%
    64         157%            75-90       105%
                                                           accept a request for a change to option 1 if such
    55         150%              91        104%            change could result in this policy being disquali-
    56         146%              92        103%            fied as a life insurance contract under any section
    57         142%              93        102%            of the United States Internal Revenue Code, as
    58         138%              94        101%            amended from time to time.
    59         134%           95 & up      100%
    60         130%
                                                               If the change is to option 2, the Basic Amount will
Change in Basic Amount. You may request a                      be decre       by the account value on the effec-
change in the Basic Amount once each policy                    tive date of the decrease.


FORM 94030                                            PAGE 6                                                930507



                                                                                             PLTF-WHITMAN-00000006
           Case 3:19-cv-06025-BJR Document 108-2 Filed 03/29/21 Page 8 of 13
                                              PRINTED IN



                               PAYMENT OF BENEFITS PROVISIONS

Beneficiary Designation. This is as shown in               sured is alive.
the application, unle you have made a change.
It includes the name of the beneficiary and the            Methods of Payment. We will pay the pro-
order and method of payment. If you name                   ceeds under the Interest method unle you
"estate" as a beneficiary, it means the executors          choose another method. If the payee is other than
or administrators of the 1 t survivor of you and           a natural person, we will make payment under
all beneficiaries. If you name "children" of a             the One Sum method.
person as a beneficiary, only children born to or
legally adopted by that person will be included.
                                                           All payment intervals are measured from the
We may rely on an affidavit as to the ages, names,         date the policy is surrendered or from the date
and other facts about all beneficiaries. We will           the Insured dies. No part of any payment can be
incur no liability if we act on such affidavit.            assigned before the payment is made.

Change of Beneficiary Designation. You may                 After the Insured's death, anyone who has the
make a change while the Insured is alive by                right to make a withdrawal may change the
sending us a request. The change will take effect          method of payment and may name a successor to
the date the request is signed, but the change will        their interest. The successor payee may be their
not affect any action we have taken before we              estate.
receive the request. We have the right to request
your policy to make the change on it.                          Method 1 (Interest Method). We will pay
                                                           interest at the end of each monthly interval. The
Order of Payment on the Insured's Death.                   interest rate will be at least VA% a year. If
When the Insured dies, we will make payment in             chosen, we will pay interest at the end of 3, 6, or
equal shares to the primary beneficiaries living           12 month intervals. Withdrawals may be made at
when payment is made. If a primary dies after              any time, but any withdrawal must be at least
the first payment is made, we will pay that                $500. We will pay interest to the date of with-
primary's unpaid share in equal shares to the              drawal on the amount withdrawn.
other primaries living when payment is made. If
the last primary dies, we will make payment in                 Method 2 (Fixed Years Method). We will
equal shares to the successor beneficiaries living         make equal payments at the end of each monthly
when payment is made. If a successor dies while            interval for a fixed number of years. These
receiving payments, we will pay that successor's           payments include interest. The guaranteed inter-
unpaid share in equal shares to the other succes-          est rate is 3%% a year. The present value of any
sors living when payment is made. If, at any time,         unpaid payments may be withdrawn at any time.
no primary or successor is alive, we will make a
one sum payment in equal shares to the final               FIXED YEARS TABLE
beneficiaries. If, at any time, no beneficiary is          Monthly payments that $1000 will provide for the
living, we will make a one sum payment to you, if          number of years chosen. Payments for years not
living when payment is made. Otherwise, we will            shown will be given, if requested.
make a one sum payment to the estate of the last               Years    Payments          Years     Payments
survivor of you and all beneficiaries. "When                    1        $84.               8        $11.93
payment is made" means (1) the date that a                      2         43.18             9         10.78
periodic payment is due or (2) the date that a                  3         29.28            10          9.86
                                                                4         22.33            15          7.12
request is signed for a cash withdrawal or a one                5         18.17            20          5.77
sum payment. You may change this order of                       8         15.89            25          4. :
payment by sending us a request while the In-                    7        13.41            30          4.46




FORM 94030                                            PAGE 7                                            930507




                                                                                         PLTF-VVHITMAN-00000007
            Case 3:19-cv-06025-BJR Document 108-2 Filed 03/29/21 Page 9 of 13



                        PAYMENT OF BENEFITS PROVISIONS (CONTINUED)

    Method 3 (Life Income Method). We will                      withdraw the present value of any payments.
make equal payments at the end of each monthly
interval long as the payee is alive. We base the                IOINT LIFE INCOME TABLE
amount of each payment on the payee's age and                   MontMy payments that $1000 will provide as long
sex at the start of the first monthly interval. We              as at least one of the two payees is alive. Pay-
may require proof of the payee's age and sex. The               ments for age combinations not shown will be
payee may not withdraw the present value of the                 given, if requested.
payments. If the payee dies during a certain                     Age Last                     Female
period, we will continue the payments to the end                 Birthday      60        65            70    76
of the certain period; or the successor payee may                 Male
have the present value of any remaining pay-                        60        $4.45     $4.        $4.91    $5.10
                                                                    65         4.60      4.92       5.24     5.55
ments paid in one sum.                                              70         4.71      5.11       5.56     6.02
                                                                    75         4.79      5.26       5.83     6.47
FIFE INCOME TABLE
Monthly payments for life that $1000 will pro-
vide. Payments for ages not shown will be given,                    Method 6 (One Sum Method). We will pay
if requested.                                                   the cash surrender value or the proceeds in one
                                       Life with                sum. Interest at a rate not le « than the rate
 Age Last             Life         10 Years Certain             required by law will be paid from the date of the
 Birthday       Male Female         Male Female                 Insured's date of death to the date of payment.
    50          $4.60     $4.15     $4.46     $4.13
    55           4.91      4.48      4.84      4.45
    60           5.47      4.92      5.34      4.                  Method 7 (Other Method). Payment by
    65           6.25      5.53      5.98      5.41             any other method may be made if we agree.
    70           7.34      6.38      6.76      6.12
    75           &85       7.64      7.62      7.01
                                                                Minimum Payment. If any payment, except
    Method 4(Fixed Amount Method). We                           the last, under a method of payment would be less
will make equal payments at the end of 1, 3, 6, or              than $100 per payee, we will pay the present
12 month intervals. We will continue payments                   value of any unpaid payments in one sum.
until the amount put under this method together
with compound interest has been paid. The inter-                Basis of Computation for Payments. The
est rate will be at least 31/i% a year. The payment             monthly payments shown for methods 3 and 5 are
interval chosen must provide a total annual pay-                guaranteed payments based on an interest rate of
ment of at least $100 for each $1000 put under                  31h% a year and the 1983 Table a, projected 10
this method. The unpaid balance may be with-                    years using Projection Scale G.
drawn at any time.

   Method 5 (Joint Life Income Method).                         Any present values will be based on the interest
We will make equal payments at the end of each                  rate used in determining the payments for the
monthly interval long at least one of the two                   method.
payees is alive. We will base each payment on the
age and sex of both payees at the start of the first            Additional Amounts Payable. Each year we
monthly interval. We may require proof of the                   may apportion and pay dividends or additional
age and sex of each payee. The payees may not                   interest under any method of payment.




FORM 94030-47                                          PAGE 8                                               930507



                                                                                                PLTF-VVHITMAN-00000008
          Case 3:19-cv-06025-BJR Document 108-2 Filed 03/29/21 Page 10 of 13
                                               PRINTED IN U.S.A.



                                         PREMIUM PROVISIONS

Payment of Premiums. You may pay premi-                   cash surrender value is not enough to cover the
ums at our Home Office, a regional office, or to          monthly deduction, the policy will stay in force
one of our agents. We will give you a receipt             until the end of the grace period. The grace
signed by one of our officers, if you request one.        period is 61 days and starts on that deduction
                                                          date. We will mail a notice at least 31 days prior
The initial premium is shown on page 3 and is due         to the end of the grace period to you and to any
on the policy date. All other premiums may be             assignee of record. A premium large enough to
paid in any amount and at any time if:                    cover the monthly deductions for the grace period
  (1) the amount is at least $25 and                      and any increase in the surrender charges must
  (2) in a policy year, the total premiums, ex-           be paid before the end of the grace period;
       cluding the initial premium, do not exceed         otherwise, this policy will lapse and terminate
       without our consent, the total Planned             without value.
       Premiums for a policy year.

Premium Limitations. We reserve the right to              Reinstatement. If the policy is terminated at
refund any premium paid if such premium                   the end of the grace period, you may apply to
amount would result in this policy being disquali-        reinstate it within 5 years after lapse. You must
fied a life insurance contract under any section          give us proof of the Insured's insurability that is
of the United States Internal Revenue Code, as            satisfactory to us. You must pay premiums (1) to
amended from time to time. No expense charge              keep the policy in force for 2 months and (2) to
will be deducted from the refunded premium.               pay the monthly deductions for the grace period.
                                                          Reinstatement will take effect on the date we
Grace Period. If, on any deduction date, the              approve the application for reinstatement.

                                GUARANTEED VALUES PROVISIONS

Account Value. The account value on the poli-             The account value on any other date is the
cy date is 95% of the initial premium less the            account value on the prior deduction date:
monthly deduction for the first policy month.               (1) plus 95% of any premiums received since
                                                                the prior deduction date,
                                                            (2) less the deduction for the cost of insurance
The account value on any deduction date after                   for any increase in Basic Amount and the
the policy date is the account value on the prior               monthly charges for any riders that be-
deduction date:                                                 came effective since the prior deduction
  (1) plus 95% of any premiums received since                   date,
       the prior deduction date,                            (3) le any withdrawals since the prior de-
  (2) less the deduction for the cost of insurance               duction date, and
        for any increase in Basic Amount and the            (4) plus any interest accrued since the prior
        monthly charges for any riders that be-                  deduction date.
        came effective since the prior deduction
        date,
  (3) le= any withdrawals since the prior de-              Monthly Deduction. This deduction is made
        duction date,                                      each month, whether or not premiums are paid,
  (4) less the current monthly deduction,                  as long as the cash surrender value is enough to
  (5) plus any dividend paid and added to the              cover that monthly deduction. Each deduction
        account value on the current deduction             includes:
        date, and                                            (1) the cost of insurance,
  (6) plus any interest accrued since the prior              (2) the monthly charges for any riders, and
        deduction date.                                      (3) the monthly expense charge.




FORM 94030                                           PAGE 9                                             930507



                                                                                         PLTF-WHITMAN-00000009
           Case 3:19-cv-06025-BJR Document 108-2 Filed 03/29/21 Page 11 of 13



                       GUARANTEED VALUES PROVISIONS (CONTINUED)

Cost of Insurance. This cost is calculated each             render of this policy at any time. This policy will
month. The cost is determined separately for the            terminate on the date we receive the request or
Initial Basic Amount and each increase in Basic             later date if you so request it. We will pay you the
Amount.                                                     cash surrender value of the date coverage
                                                            ceases plus the monthly deduction for the part of
The cs,t of insurance is the monthly cost of                the policy month beyond that date. We will pay
insurance rate times the difference between (1)             you in one sum unless you choose another method
and (2), where:                                             of payment. The cash surrender value of this
  (1) is the amount of insurance on the deduc-              policy is its account value less any surrender
       tion date at the start of the month divided          charge and any loan and accrued loan interest.
       by 1.0032737, and                                    The cash surrender value will not be less than
  (2) is the account value on the deduction date            zero. If this policy is surrendered within 31 days
       at the start of the month before the cost of         after a policy anniversary, the cash surrender
       insurance and the monthly charge for any             value will not decrease within that period except
       waiver of monthly deduction benefit rider            for any loans or withdrawals. We may defer
       are deducted.                                        paying you the cash surrender value for up to 6
Until the account value exceeds the Initial Basic           months after receiving your request.
Amount, the account value is part of the Initial
B is Amount. Once the account value exceeds
that amount, if there have been any increases in            Surrender Charge. The schedule of surrender
Basic Amount, the excess will be part of the                charges is shown on page 4. For each increase in
increases in order in which the increases oc-               Basic Amount, additional surrender charges will
curred.                                                     apply. The revised page 4 will show a revised
                                                            schedule of surrender charges which includes
Monthly Cost of Insurance Rates. These rates                those additional charges.
for each policy year are based on the Insured's
age on the policy anniversary, sex, and applicable
rate cl . A rate class will be determined for the           Upon reinstatement, the surrender charges will
Initial B is Amount and for each increase. The              be adjusted for any surrender charge deducted at
rates shown on page 4 are the maximum monthly               the time of lapse. The revised page 4 will show a
cost of insurance rates for the Initial Basic               schedule of the adjusted surrender charges.
Amount. Maximum monthly cost of insurance
rates will be provided for each increase in the
Basic Amount. We can charge rates lower than
those shown. Such rates can be adjusted for                 Withdrawals. You may request to withdraw
projected changes in mortality but cannot exceed            part of the account value while this policy is in
the maximum monthly cost of insurance rates.                force. No more than 4 withdrawals can be made
Such adjustments cannot be made more than                   in any policy year. Any withdrawal must be at
once a calendar year.                                       least $500 and must be less than the cash surren-
                                                            der value. We may defer paying you a withdrawal
Interest. An interest rate of at least 4% a year            for up to 6 months unless the withdrawal is to pay
will be applied to the account value. The rate              premiums on other policies with us.
applied to the amount of account value up to the
amount of any loan may differ from the rate
applied to the account value in exce:: of the               If death benefit option 1 is in effect, then the
amount of any loan. We will determine these                 Basic Amount will be reduced by the withdrawal,
rates at least once a year.                                 effective with the date of the withdrawal. The
                                                            reduction will be made as if a decrease in the
Cash Surrender Value. You may request sur-                  Basic Amount had been requested.




FORM 94030                                            PAGE 10                                             930507



                                                                                           PLTF-VVHITMAN-00000010
          Case 3:19-cv-06025-BJR Document 108-2 Filed 03/29/21 Page 12 of 13
                                              PRINTED IN U.S.A.



                       GUARANTEED VALUES PROVISIONS (CONTINUED)

Basis of Computation. The guaranteed values                 The guaranteed values and maximum cost of
in this policy are at least as large as those               insurance rates are based on the Insured's age
required by law in the state where it is delivered.         1 t birthday and sex. The interest rate is 4% a
The insurance authority there has a statement of            year. The Commissioners 1980 Standard Ordi-
how these values are determined.                            nary Mortality Table is used. Modifications are
                                                            made for rate cl es other than standard.

                                      POLICY LOAN PROVISIONS

Loan. You may borrow against this policy. This              Loan Value. The loan value is the account
policy is the sole security for such loan. We may           value of this policy less the surrender charge.
defer a loan for up to 6 months after receiving
your request unless the loan will be used to pay            Loan Interest. Interest accrues and is payable
premiums on other policies with us.                         each day at a rate of    a year. Any interest not
                                                            paid is added to the loan on each policy anniver-
You may borrow the loan value less any existing             sary.
loan and accrued interest and monthly deductions
for the next 2 months. If your unpaid loan plus
accrued interest exceeds the loan value on the              Loan Repayment. You may repay all or part of
monthly deduction date, the Grace Period provi-             a loan at any time before the Insured dies or the
sion will apply.                                            policy is surrendered or terminated.

                                        GENERAL PROVISIONS


The Contract. The policy contains the B 'c                   amendments, and riders must be signed by an
Plan, any amendments, endorsements, and riders,              officer to be valid.
and a copy of the application. A copy of any
application for a change to this policy will be sent         Annual Report. Each year, we will send you a
to you to be placed with the policy. Such applica-           report. This report will show:
tions become part of this policy. The policy is the            (1) the account value, the cash surrender val-
entire contract. We have relied on the statements                   ue, any loan and accrued loan interest, and
in the application in issuing this policy. We                       the amount of the death benefit of the
reserve the right to investigate the truth and                      date of the report and
completeness of those statements. In the absence               (2) any premiums paid, any deductions made,
of fraud, they are representations and not war-                     and any withdrawals made since the last
ranties. Only statements in the application will be                  report.
used to rescind this policy or deny a claim.
                                                             Projection of Benefits and Values. You may
                                                             request a projection of death benefits, account
Only an officer h the right to change this policy.           values, and c h surrender values. We may
No agent h the authority to change the policy or             charge a re tnable fee for providing this projec-
to waive any of its terms. All endorsements,                 tion.




FORM 94030                                             PAGE 11                                            930507



                                                                                           PLTF-WHITMAN-00000011
           Case 3:19-cv-06025-BJR Document 108-2 Filed 03/29/21 Page 13 of 13



                               GENERAL PROVISIONS (CONTINUED)

Annual Dividends. We do not expect to pay                    Incontestability. We will not contest the Basic
dividends on this policy; however, we may appor-             Plan after it has been in force during the In-
tion and pay dividends each year. Any such                   sured's lifetime for 2 years from the i ue date of
dividends will be paid only at the end of the                the policy. We will not contest any increase in
policy year. There is no right to a partial or pro           Basic Amount or reinstatement after it h been
rated dividend prior to the end of the policy year.          in force during the lifetime of the Insured for 2
                                                             years from the effective date of the increase in
Dividend Options. You may choose to have                     B ic Amount or reinstatement. We will not
your dividend used under one of these options:               contest an increase due to a change to Death
                                                             Benefit Option 1. Any contest of any increase in
    1.   Cash. We will pay it to you in c h.                 B .ic Amount or reinstatement will be limited to
                                                             material statements contained in the application
   2. Addition to Account Value. We will                     for such increase or reinstatement.
add it to the account value at the end of the policy
year.                                                        Each rider has its own incontestability provision.
If you do not choose an option or the option you
choose is not available, we will use option 2. You           Limited Death Benefit. If the Insured dies by
may request to change the option. The change                 suicide while sane or by self-destruction while
will apply only to dividends paid after we receive           insane within 2 years from the issue date of the
the request.                                                 policy, the Basic Amount will not be paid. The
                                                             proceeds in this case will be limited to the
Assi       ent. You may assign this policy or any            premiums paid on the Basic Plan less any loan,
interest in it. We will recognize an c, signment             accrued loan interest, any withdrawals from the
only if it is in writing and filed with us. We are           account value, and any dividends paid on the
not responsible for the validity or effect of any            Basic Plan.
   ignment. An signment may limit the interest
of any beneficiary.                                          Any increase in B ic Amount will not be paid if
                                                             the Insured's death results from suicide while
Error in Age or Sex. If the Insured's date of                sane or self-destruction while insane within 2
birth or sex is not stated in the application, we            years from the effective date of such increase.
will adjust each benefit on the Insured to the               The proceeds of the increase will be limited to the
benefit payable had the Insured's age and sex                monthly deductions for the increase. This does
been stated correctly. Such adjustment will be               not apply to an increase due to a change to Death
based on the ratio of the correct monthly deduc-             Benefit Option 1.
tion for the most recent deduction date for that
benefit to the monthly deduction that was made.
For the B ic Plan, the adjustment is made to the             Each rider h   its own limited death benefit
amount of insurance less the account value.                  provision.




FORM 94030-47                                          PAGE 12                                            931103



                                                                                           PLTF-WHITMAN-00000012
